HARDY, Judge.
This is a suit in which .plaintiff seeks damages resulting from the alleged unlawful cutting of timber by defendant.
*586It is obvious that the amount involved exceeds the jurisdiction of this court.
Motion was filed by attorney for plaintiff-appellee alleging that the amount involved, as appears from the record, is established in the sum of $2,467.29, and praying for the dismissal or transfer of the appeal. A motion was filed by counsel for defendant-appellant admitting the lack of appellate jurisdiction in this court and praying for the transfer of the appeal.
The motions are allowed, and, accordingly, it is ordered that the appeal herein be and it is transferred to the Honorable the Supreme Court of Louisiana, appellant being allowed sixty days within which to perfect said appeal, failing which the same shall stand dismissed. Costs of this court are taxed against appellant, and all other costs shall await final disposition of the appeal.